    Case 1:16-cv-09517-LAK-KHP Document 217 Filed 05/13/19 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

DANIEL KLEEBERG, LISA STEIN
ANd AUDREY HAYS,

                          Plaintiffs,
            V.                                         Civil Action No. 1 6-CV-951 7-LAK-KHP
LESTER EBER, ALEXBAY, LLC tIKIA
LESTER EBER, LLC, ESTATE OF
ELLIOT W. GUMAER, JR.,
EBER BROS. & CO, INC.,
EBER BROS. WINE AND LIQUOR CORP.,
EBER BROS. WINE & LIQUOR METRO, INC.,
EBER CONNECTICUT, LLC, and
WENDY EBER,
                       Defendants.


CANANDAIGUA NATIONAL BANK & TRUST
COMPANY,                                               EBER DEFENDANTS' ANSWER
                                                       TO INTERVENOR COMPLAINT
                          I   ntervenor- Plaintiff,
            V                                          Civil Action No. 1 6-CV-951 7-LAK-KHP

LESTER EBER, ALEXBAY, LLC f/K/A
LESTER EBER, LLC, ESTATE OF
ELLIOT W. GUMAER, JR.,
EBER BROS. & CO, INC.,
EBER BROS. WINE AND LIQUOR CORP.,
EBER BROS. WINE & LIQUOR METRO, INC.,
EBER CONNECTICUT, LLC, WENDY EBER,
DANIEL KLEEBERG, LISA STEIN and
AUDREY HAYS,
                          I   ntervenor- Defendants.


      Defendants and lntervenor-Defendants, Lester Eber, Alexbay, LLC flkla Lester

Eber, LLC, Eber Bros. & Co., lnc., Eber Bros. Wine and Liquor Corp., Eber Bros, Wine &

Liquor Metro, lnc., Eber Connecticut, LLC, and Wendy Eber (collectively the "Eber




                                               1
        Case 1:16-cv-09517-LAK-KHP Document 217 Filed 05/13/19 Page 2 of 3




Defendants"),     as and for their answer to lntervenor-Plaintiff's Complaint, by their
attorneys, Underberg & Kessler LLP, respectfully state the following:

          1.    Admit the allegations contained in paragraphs 1 ,         4 and 5 of Plaintiff-
I   ntervenor's Complaint.

          2.    Deny knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraphs 2, 3,7 , 8,9, 10, 12 and 13 of Plaintiff-lntervenor's

Complaint.

          3,    Deny the allegations contained in paragraphs 6, 11, and 14 of Plaintiff-

I   ntervenor's Complaint.

          4.    With respect to the allegations in paragraph 15 of Plaintiff-lntervenors'

Complaint, the Eber Defendants neither admit nor deny the allegations contained therein

as they pertain only to the interests of Plaintiff-lntervenor.

          5.     Deny each and every allegation in Plaintiff-lntervenor's Complaint not

already admitted, denied or othenryise controverted.

                               FIRST AFFIRMATIVE DEFENSE

          6.    Plaintiff-lnteryenor's Complaint fails to state a cause of action for which relief

may be granted against the Eber Defendants.

                             SECOND AFFIRMATIVE DEFENSE

          7.     The relief requested in Plaintiff-lntervenor's Complaint is barred by the

doctrines of waiver, laches and/or estoppel.




                                                 2
     Case 1:16-cv-09517-LAK-KHP Document 217 Filed 05/13/19 Page 3 of 3




         WHEREFORE, The Eber Defendants respectfully request an Order directing

Plaintiff-lntervenor to deliver all Eber Bros. & Co. lnc. capital stock to Lester Eber and for

such other and further relief as the Court may deem just and proper.


DATED:        May 13,2019                                                 SLE


                                           By:
                                                     Paul F.      eally, Esq
                                                     Colin D. Ramsey, Esq.
                                                     Jillian K. Farrar, Esq.
                                                     Attorneys for the Eber Defendants
                                                     300 Bausch & Lomb Place
                                                     Rochester, New York 14604
                                                     Telephone: (585) 258-2800




                                                 3
